        Case 1:20-cv-00684-ALC Document 1-7 Filed 01/24/20 Page 1 of 6




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                           )
                                                           )
                                                           )
 In re EX PARTE Application of Robert Preslier             )    Case No. 1:20-cv-00684
 for an Order, Pursuant to 28 U.S.C. § 1782 to             )
 Obtain Discovery from the Calder Foundation for           )
 Use in a Foreign Proceeding,                              )
                                                           )
                             Applicant.                    )
                                                           )
                                                           )
                                                           )
__________ _ _ _
               _____                                       )


                    DECLARATION OF PIERRE-RANDOLPH DUFAU


Pursuant to 28 U.S.C. § 1746, I, Pierre-Randolph Dufau, declare:
   1.      I am a lawyer at the law firm, PRO Societe d' Avocats in Paris, France. I was retained

           by Robert Preslier to assist him in filing a lawsuit against Artcurial, and any other

          responsible parties, in connection with statements made by Artcurial in 2010.

   2.      I submit this declaration in support of Preslier's ex parte application, pursuant to 28

          U.S.C. § 1782 for discovery from the Calder Foundation for use in French litigation

          that I intend to commence imminently on Preslier's behalf.

The Dispute Regarding the Creation Date ofPour Vilar

   3.     As described in greater detail in Preslier's Declaration, submitted together with the

          instant Application, Preslier purchased a sculpture called "Pour Vilar", made by

          Alexander Calder, from Artcurial on May 31, 2010. In connection with that
     Case 1:20-cv-00684-ALC Document 1-7 Filed 01/24/20 Page 2 of 6




       purchase, Artcurial represented to Preslier that the sculpture was created in the 1952-

       1955 time period.

4.     In September 2017, Christie's provided Pour Vilar to the Calder Foundation to be

       examined, on Preslier's behalf, as he was considering selling the sculpture. The

       Calder Foundation informed Christie's shortly thereafter that the sculpture may have

       been created in the 1965 - 1967 time period.

5.     I wrote to the Calder Foundation on June 17, 2019, requesting information regarding

       the dating ofPour Vilar at the time ofits sale to Mr. Preslier in 2010, and its

       communications with Artcurial regarding the same. A true and correct copy ofthat

       letter is attached hereto as Exhibit A.

6.     On July 15, 2019, the Calder Foundation responded, informing us that the Calder

       Foundation examined Pour Vilar in May 2010 at Artcurial's request, and informed

       Artcurial that it was created in approximately 1965-1967. The Calder Foundation

       also indicated that it informed the individual who wrote the description of Pour Vilar

       in the Artcurial catalogue prior to its sale, Amauld Pierre, that the sculpture should be

       dated 1965-1967. A true and correct copy ofthe Calder Foundation's July 15, 2019

       letter is attached hereto as Exhibit B.

7.     On July 22, 2019, I responded Calder Foundation's letter, requesting a copy ofthe

       written exchanges that the Foundation had with both Mr. Pierre and others at

       Artcurial, as well as the archival number that the Calder Foundation attributed to the

       artwork. A true and correct copy ofthat letter is attached hereto as Exhibit C.

8.     On September 13, 2019, one ofmy colleagues, Aimee Chupin, spoke to Jane

       Pakenham, general counsel at the Calder Foundation, by telephone and she informed



                                             2
         Case 1:20-cv-00684-ALC Document 1-7 Filed 01/24/20 Page 3 of 6




           my colleague that the Calder Foundation would not produce any documents to us,

           unless compelled to do so via a subpoena. I followed up on that conversation and

           again wrote to the Calder Foundation in a letter dated September 19, 2019 requesting

           relevant documents from the Foundation. A true and correct copy of that letter is

           attached hereto as Exhibit D.

   9.      Based on the conversations and correspondence between my office and Ms. Pakenham,

           it appears that the Foundation has documents relating to the date of Pour Vilar and its

           communications with Artcurial and Mr. Pierre, about this issue, but it will not release

           copies of these documents to me without a subpoena.

   10.     In order to affirmatively establish whether Artcurial made misrepresentations to

           Preslier in connection with the 2010 auction and whether these misrepresentations

           were intentional, we seek from the Calder Foundation any documents regarding the

           date of Pour Vilar, as well as any communications between the Calder Foundation

           and any third parties about Pour Vilar.

Our Intention to Sue Artcurial in French Court

   11.     Preslier intends to file a civil lawsuit for fraudulent misrepresentation and may also

           pursue a criminal litigation for forgery and the use of forgery against Artcurial, and

           any other responsible parties, for its apparent misrepresentation regarding the date of

           Pour Vilar, in French court ("the French Litigation"), as soon as we receive the

           requested documents from the Calder Foundation.




                                                3
             Case 1:20-cv-00684-ALC Document 1-7 Filed 01/24/20 Page 4 of 6




       12.      In order to succeed in a civil lawsuit for fraudulent misrepresentation in France, 1 a

                plaintiff must show that (1) the defendant made a false statement, (2) that the

                defendant knew to be false, (3) in order to induce the plaintiff to enter into a contract.

                In order to successfully prosecute a criminal litigation like this one, a similar showing

                must be made, either by the victim ofthe forgery or by the prosecutor. (In France, a

                victim ofa crime can bring a criminal litigation himselfor he can request that the

                prosecutor bring the action.)

       13.      On October 16, 2019, I sent a letter to Artcurial. The letter stated that Preslier

                intended to take legal action as a result ofthe misrepresentation made by Artcurial

                regarding the creation date ofPour Vilar. A true and correct copy ofthat letter, as

                well as an English translation, is attached hereto as Exhibit E.

       14.      Artcurial's counsel responded by letter dated November 22, 2019, and asked how

                Preslier can be sure that the sculpture was created in the 1965-1967 period. A true

                and correct copy ofthat letter, as well as an English translation, is attached hereto as

                Exhibit F.

       15.      As soon as we are able to obtain proofregarding true date ofPour Vilar, we intend to

                file suit on Preslier's behalf. This information from the Calder Foundation is vital to

                Preslier's claims in the French Litigation.

       A French Court Would be Receptive to Evidence Procured via This Application

       16.      French courts regularly accept evidence procured in the United States pursuant to 28
                U.S.C. § 1782.




1
    Note that a fraudulent misrepresentation claim in France is referred to as a "do!."

                                                             4
      Case 1:20-cv-00684-ALC Document 1-7 Filed 01/24/20 Page 5 of 6




17.     I believe that a French court would appreciate and benefit from the evidence

        requested in this application, especially given that the Calder Foundation will not be a

        party in the French Litigation and thus will be outside a French court's jurisdictional

        reach. In fact, under French law, to obtain disclosure of documents within the control

        of a non-party who is located outside of the jurisdiction of the French Court, it is

        necessary to seek the assistance of the courts in that jurisdiction.

18.     This Application is brought in good faith and does not seek to circumvent French

        restrictions with respect to foreign proof gathering or other polices. There is no

        French law or rule of evidence that precludes a party from seeking discovery pursuant

        to a Section 1782 Application.




                                              5
        Case 1:20-cv-00684-ALC Document 1-7 Filed 01/24/20 Page 6 of 6




I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


Executed in (�         on this ).li day of January, 2020.




                                                      Pierre-Randolph Dufa




                                                  6
